Citation Nr: 1827817	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  11-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a headache disorder.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1988 to February 1992, which included approximately six months of service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also initiated an appeal of the RO's denial of his service connection claim for PTSD, as reflected in September 2009 and March 2010 rating decisions.  However, the RO granted service connection for PTSD in a May 2011 rating decision, thereby extinguishing the related service connection claim appeal.  Thereafter, the Veteran disagreed with his initially assigned 50 percent disability rating, and in a January 2014 rating decision, the RO granted a 100 percent rating effective as of the date of receipt of his service connection claim, thereby granting the benefit sought in full, and accordingly extinguishing the initial increased rating claim appeal.  

The Veteran was scheduled to participate in an RO formal hearing in October 2011, but withdrew his hearing request in September 2011, and he was scheduled to participate in a Board hearing in April 2018; however, he failed to appear for this scheduled hearing without reporting good cause; thus, the Board concludes this hearing request has been withdrawn, as well.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran's current headache disorder began after service and has not otherwise been competently linked to service.  



CONCLUSION OF LAW

The criteria for service connection for a headache disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current headaches are related to his in-service eye injury, which he sustained in November 1988 and for which he received in-patient treatment in December 1988.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).  

As headaches are symptoms capable of lay observation and are largely clinically-diagnosed based on reported symptoms, the Board finds that the Veteran's reports of currently experiencing chronic headaches are sufficient to establish the presence of a related current disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).
 
As to the second and third elements of service connection, to the extent the Veteran now reports that he incurred headaches at the time of his in-service eye injury, the Board finds his report lacks credibility.  His service treatment records document a corneal ulcer in November and December 1988, but he did not report experiencing any headaches when receiving this treatment, including inpatient treatment, nor at any time thereafter.  In this regard, in his January 1992 separation medical history report, the Veteran specifically denied experiencing frequent or severe headaches at the time he completed the report, or at any time during his period of service.  Moreover, the first documentation of the Veteran's headache disorder is reflected in the records associated with his 2008 claim seeking disability benefits from the Social Security Administration.  These records reflect the Veteran's various report of the onset of his current headaches in 1995 after his in-service motor vehicle accident and related serious head injury, as well as his report that his headaches began after service in 1993, but were exacerbated by his 1995 accident.  This chronology is also documented in his subsequent VA treatment records.  Further, one of the Veteran's family friends submitted a statement in October 2011 in which she stated the Veteran had been experiencing headaches for fifteen years, making the onset in approximately 1996, commensurate with the Veteran's December 1995 post-service accident.  Thus, given his specific denial of any headaches at service separation and his contradictory reports as to the date of onset of his headaches (either 1988, 1993 or 1995), along with the other evidence of record, the Board finds the Veteran's report of an in-service incurrence of headaches lacks credibility.

Furthermore, the Veteran has not submitted any evidence in support of his own assertion that his current headache disorder resulted from his 1988 in-service eye injury, which his service treatment records reflect resolved after treatment without any residual disability.  The Veteran himself is not qualified, as a lay person with no known or reported medical expertise, to establish such a nexus between an eye injury and headaches.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Additionally, he has not submitted any evidence supporting the plausibility of such a clinical correlation, and as there is no other indication of record that his headaches may be associated with that injury, the Board finds that the Veteran's assertions of nexus lack probative value, and the duty to obtain a medical opinion is not triggered.  38 C.F.R. § 3.159(c)(4). 

In sum, as the competent and credible evidence establishes that the Veteran's current headache disorder manifested after service, and as no probative evidence establishes a link between the Veteran's in-service eye injury and his post-service development of a headache disorder, the Board concludes that the preponderance of evidence is against the Veteran's service connection claim.  Accordingly, there is no reasonable doubt to be resolved on the Veteran's behalf, and service connection for a headache disorder is not warranted.  


ORDER

Service connection for a headache disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


